Title: From Thomas Jefferson to John Wayles Eppes, 21 January 1799
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            My Dear Sir
            Philadelphia Jan. 21. 99
          
          I wrote to my dear Maria on the 1st. inst. and covered it in one to yourself on the 3d. I have not yet recieved any letters either from you or Monticello since I left home, now five weeks.—you will have seen the debates on Logan’s law, as it is called. the forged paper they endeavored to palm on the H. of R. as if written & presented by Logan to the French directory, being made appear to have been written by a mr Codman of Paris a friend and correspondent of Otis, who pressed Logan to present it, but was refused, begins now to be thought a contrivance from this side the water to ensnare Logan. yet they had the audacity to send the paper here and to bring it forward as genuine. they were however completely discomfited & disgraced by the detection. still they brazened the  law through by their majority, & it will probably pass the Senate as fast as forms will admit. on the Reports from the Secretary of the navy, purging the statements of revenue & expence from articles not permanent, the regular revenue appears to be (in round numbers) Impost 7½ Millions of dollars, Excise, auctions, licences & carriages ½ million, residuary taxes about ⅛ of a million, making 8⅛ million. the stamp act will probably bring in enough to pay the expence of collecting the direct tax, so that we may state these two at two millions clear making in the whole 10⅛ millions. the expences are as follows, annually
          
            
              the civil list
              ¾
              million
            
            
              foreign intercourse
              ½
              million
            
            
              interest on the public debt
              4.
              millions
            
            
              the existing navy
              2 ½
              millions
            
            
              the existing army (5000. men)
              1 ½
              millions
            
            
              
              9 ¼
              
            
          
          so that there is a surplus of near a million. but the additional army to be raised (about 9000 men) will add 2½ millions, & the additional navy proposed by the Secretary 3. millions, so that when they are complete there will be wanting for annual expences 4½ millions of dollars to be raised by new taxes to which add half a million nearly for the interest of the new loan. the existing taxes are 2½ dollars ahead on a population of four millions; with the future they will be 3¾ D. a head.—we are now reading Gerry’s communications of what passed between him & Taleyrand after the departure of his collegues. they shew the most anxious desire & earnest endeavors of that government to prevent a breach with us, and Gerry gives it explicitly as his opinion that a just treaty could have been obtained from them at any time before his departure. Logan’s enthusiastic enterprize was fortunate, as it prevented the effect which our actual hostilities on their vessels would have produced. whether they will be able to stand the regular cruizes now established by us about their islands, & fixed there, is questionable. Gerry’s communications are now in the press & I will send you a copy when done. they have opened a loan for money to raise the army & build the navy of 5. millions at 8. per cent. so it is that folly begets folly. every newspaper kills Buonaparte in a different form. but the news of London Vienna & Constantinople is merely fabricated to keep up the spirits of their own people. the last rational accounts from Buonaparte, shewed him in a very firm position. I do not believe he was destined to proceed further than Egypt. the London accounts of Irish affairs are thought equally fabulous. that rebellion is probably strong & organised. the French have certainly sustained considerable losses in endeavoring to assist them; but still in the long nights of the winter, they will be probably able to throw in considerable  reinforcements. I expect to hear from you soon in answer to my letter of the 3d. relative to your lands at the Hundred. my tenderest love to Maria, and affectionate salutations to yourself. the same to the family at Eppington.
          
            Th: Jefferson
          
        